 



Exhibit 10.2
SECOND AMENDED AND RESTATED MORTGAGE NOTE
     WHEREAS, the undersigned, LIME ENERGY CO., a Delaware corporation (formerly
known as Electric City Corp.) (“Borrower”), and GREAT LAKES CONTROLLED ENERGY
CORPORATION, a Delaware corporation (“Great Lakes”), executed and delivered to
the order AMERICAN CHARTERED BANK, an Illinois state banking association
(“Bank”), a Mortgage Note dated September 30, 2003, in the original principal
amount of $640,000.00 (the “Prior Note”); and
     WHEREAS, Great Lakes was sold on March 31, 2006 to a 3rd party and Borrower
and the Bank both consented to the sale and released Great Lakes from any
obligations under the Prior Note.
     WHEREAS, Borrower has requested and Bank has agreed to amend and restate
the Prior Note in its entirety to extend the Maturity Date and to remove
financial covenants on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Prior Note is hereby amended and restated in its entirety as
follows:
MORTGAGE NOTE

$526,000.00   December 28, 2006
Chicago, Illinois

     FOR VALUE RECEIVED, the undersigned, LIME ENERGY CO., a Delaware
corporation, (“Borrower”) hereby promises to pay to the order of AMERICAN
CHARTERED BANK, an Illinois state banking association (“Bank”), in immediately
available funds, on February 1, 2008, or such earlier maturity date as provided
for herein, the principal sum of $526,000.00 (the “Loan”), as follows:
ARTICLE I
     1.1     Repayment of Principal and Interest.     Borrower shall make equal
consecutive monthly principal installments of $3,000.00, plus monthly payments
of all accrued and unpaid interest. The monthly principal and interest payments
shall be due on the first day of each month (commencing January 1, 2007) until
February 1, 2008 (“Maturity Date”). A final payment of all outstanding principal
and all accrued and unpaid interest shall be due and payable on February 1,
2008, unless such maturity date is accelerated in accordance with the terms
hereof.
     1.2     Interest Rate.     The outstanding principal balance of this Note
shall bear interest a per annum rate equal to the “Prime Rate” (as hereinafter
defined) plus .50% (“Mortgage Interest Rate”). Interest on the outstanding
principal amount hereunder shall be computed on the basis of the actual number
of days elapsed on the basis of a year of 360 days at the Mortgage Interest Rate

 



--------------------------------------------------------------------------------



 



from time to time in effect.
     As used herein, the term “Prime Rate” shall mean the rate which, at any
time and from time to time, shall be the rate of interest then most recently
announced by the Bank as its prime rate, which is not intended to be the Bank’s
lowest or most favorable rate of interest at any one time. The effective date of
any change in the Prime Rate shall be the date the rate is changed by the Bank.
The Bank shall not be obligated to give notice of any change in the Prime Rate.
Interest on the unpaid principal balance of the Loan shall be payable, in
arrears, beginning on January 1, 2006, and continuing of the last day of each
month thereafter, and on the Maturity Date.
     1.3     Prepayment.     Borrower shall be permitted to make prepayment of
the indebtedness evidenced by this Note, in whole or in part, from time to time
as the Borrower may desire without penalty or premium.
ARTICLE II
     2.1     Security for Payment; Loan Documents.     This Note is secured by a
certain Mortgage, Assignment of Leases and Rents and Security Agreement securing
the property commonly known as 1280 Landmeier Road, Elk Grove Village, Illinois
(the “Mortgage”) and the other “Loan Documents” referred to therein. Reference
is hereby made to the Mortgage, Security Agreements and the other Loan
Documents, which are incorporated herein by this reference as fully and with the
same effect as if set forth herein at length.
     2.2      Event of Default.     Borrower, without notice or demand of any
kind, shall be in default hereunder if:
               (a)     any amount payable on this Note or on any other liability
or obligation of the Borrower to the Bank, howsoever created, arising or
evidenced, and howsoever owned, held or acquired, whether now or hereafter
existing, whether now due or to become due, whether direct or indirect, or
absolute or contingent, and whether several, joint or joint and several,
including, without limitation any guaranty executed by the Borrower for the
benefit of the Bank (all of which liabilities and obligations, including this
Note, are hereinafter called the “Obligations”) is not paid when due; or
               (b)     Borrower shall otherwise fail to perform any of the
promises to be performed by the Borrower hereunder or under any other security
agreement or other agreement with the Bank, including, but not limited to the
obligations set forth in Article IV herein and such failure shall continue
beyond any grace period applicable thereto; or
               (c)     the Borrower or any other party liable with respect to
the Obligations, or any guarantor or accommodation endorser or third party
pledgor, shall make any assignment for the benefit of creditors, or there shall
be commenced any bankruptcy, receivership, insolvency, reorganization,
dissolution or liquidation proceedings by or against, or the entry of any
judgment, levy, attachment, garnishment or other process, or the filing of any
lien against the Borrower or any guarantor, or any other party liable with
respect to the Obligations, or accommodation endorser or third party pledgor for
any of the Obligations, or against any of the Collateral (as defined below) or
any of the collateral under a separate security agreement signed by any one of
them; or

 



--------------------------------------------------------------------------------



 



               (d)     there be any deterioration or impairment of any of the
Collateral hereunder or any of the collateral under any security agreement
executed by the Borrower or any other party liable with respect to the
Obligations, or any guarantor or accommodation endorser or third party pledgor
for any of the Obligations, or any decline or depreciation in the value or
market price thereof (whether actual or reasonably anticipated), which causes
said Collateral or collateral in the sole opinion of the Bank acting in good
faith, to become unsatisfactory as to value or character, or which causes the
Bank to reasonably believe that it is insecure and that the likelihood for
repayment of the Obligations is or will soon be impaired, time being of the
essence; or
               (e)     if this Note is secured by an additional or separate
security agreement, then, the occurrence of any default thereunder; or
               (f)     there is a discontinuance by any guarantor of any
guaranty of Obligations hereunder; or the determination by the Bank that a
material adverse change has occurred in the financial condition of the Borrower
from the condition set forth in the most recent financial statement of the
Borrower furnished to the Bank, or from the financial condition of the Borrower
most recently disclosed to the Bank in any manner; or
               (g)     any oral or written warranty, representation, certificate
or statement of the Borrower to the Bank is untrue in any material respect; or
               (h)     the failure to do any act necessary to preserve and
maintain the value and collectability of the Collateral; or
               (i)     failure of the Borrower after request by the Bank to
furnish financial information or to permit inspection by the Bank of the
Borrower’s books and records; or
               (j)     any guarantor of this Note or of any of the other
Obligations shall contest the validity of such guaranty.
     2.3     Acceleration of Maturity.     At any time after the occurrence of
any Event of Default which is continuing, Bank has the option, without demand or
notice, to declare the unpaid principal of this Note, together with all accrued
interest and other sums evidenced by or secured by the Mortgage or any other of
the Loan Documents, at once due and payable to the extent permitted by law; to
foreclose the Mortgage and the liens or security interests securing the payment
of this Note; and to exercise any and all other rights and remedies available at
law or in equity or under the Mortgage or any of the other Loan Documents.
     2.4     Remedies.     No delay on the part of the Bank in exercising any
right under this Note, the Loan Documents or other undertaking securing or
affecting this Note, shall operate as a waiver of such right or any other right
under this Note, nor shall any omission in exercising any right on the part of
the Bank under this Note operate as a waiver of any other right.
     2.5     Default Interest Rate.     While any Event of Default exists,
interest on the unpaid principal balance of the Loan from time to time will
accrue at an annual rate (“Default Rate”) equal to the Mortgage Interest Rate
plus 3.0%, and Borrower shall pay such interest upon demand, or if no such
demand is made, then at the times installments of interest and/or principal are
due as provided herein.

 



--------------------------------------------------------------------------------



 



     2.6     Costs.     Borrower shall pay all costs and expenses of Bank,
including reasonable attorneys’ fees and costs incurred by the Bank in enforcing
this Note.
ARTICLE III
     3.1     Notices.     Any notice, demand, request or other communication
which any party may be required or may desire to give will be deemed to have
been given if made in accordance with the terms of the Mortgage.
     3.2     Governing Law.     The validity, enforcement and interpretation of
this Note shall for all purposes be governed by and construed in accordance with
the laws of the State of Illinois, without regard to its conflicts of law
principles, and applicable United States federal law, and is intended to be
performed in accordance with, and only to the extent permitted by, such laws.
Borrower hereby irrevocably submit generally and unconditionally for Borrower
and in respect of Borrower’s property to the jurisdiction of any local court, or
any United States federal court, sitting in Cook County, State of Illinois, over
any suit, action or proceeding arising out of or relating to this Note or the
Loan. Borrower hereby irrevocably waives, to the fullest extent permitted by
law, any objection that Borrower may now or hereafter have to the laying of
venue in any such court and any claim that any such court is an inconvenient
forum. Nothing herein shall affect the right of Bank to serve process in any
manner permitted by law or limit the right of Bank to bring proceedings against
Borrower in any other court or jurisdiction.
     3.3     Waivers.     Borrower and each Obligor waive any and all
presentment, demand, notice of dishonor, protest, and all other notices and
demands in connection with the enforcement of the Bank’s rights hereunder. No
default shall be waived by the Bank except in writing. No delay on the part of
the Bank in the exercise of any right or remedy shall operate as a waiver
thereof, and no single or partial exercise by the Bank of any right of remedy
shall operate as a waiver thereof, and no single or partial exercise by the Bank
of any right or remedy shall preclude other or further exercise thereof, or the
exercise of any other right or remedy. This Note: (i) is valid, binding and
enforceable in accordance with its provisions, and no conditions exist to the
legal effectiveness of this Note; (ii) contains the entire agreement between the
Borrower and the Bank; (iii) taken with the Mortgage and the other Loan
Documents, is the final expression of their intentions; and (iv) supersedes all
negotiations, representations, warranties, commitments, offers, contracts (of
any kind or nature, whether oral or written) prior to or contemporaneous with
the execution hereof. Other than as set forth in the Mortgage and the other Loan
Documents, no prior or contemporaneous representations, warranties,
understanding, offers or agreements of any kind or nature, whether oral or
written, have been made by the Bank or relied upon by the Borrower in connection
with the execution hereof. No modification, discharge, termination or waiver of
any of the provisions hereof shall be binding upon the Bank, except as expressly
set forth in a writing duly signed and delivered on behalf of the Bank.
     3.4     Construction.     The validity and construction of this Note and
all matters pertaining thereto are to be determined and construed according to
the laws of the State of Illinois, without regard to its conflicts of law
principles. The captions and headings of this Note are for convenience only and
shall be disregarded in construing it.

 



--------------------------------------------------------------------------------



 



     3.5     Business Loan.     Borrower hereby represents that: (a) the
proceeds of the Loan will be used for the purposes specified in 815 ILCS
205/4(1)(a) or (c) of the Illinois Compiled Statutes, as amended; (b) the Loan
constitutes a “business loan” within the purview of those Sections; and (c) the
proceeds of the Loan will not be used for the purchase of registered equity
securities within the purview of Regulation “U” issued by the Board of Governors
of the Federal Reserve System.
     3.6     Severability.     In the event any provision (or any part of any
provision) contained in this Note shall for any reason be finally held by a
court of competent jurisdiction to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision (or remaining part of the affected provision) of this Note; but
this Note shall be construed as if such invalid, illegal or unenforceable
provision (or part thereof) had never been contained herein, but only to the
extent it is invalid, illegal or unenforceable.
     3.7     Usury.     Notwithstanding any provisions of this Note or any
instrument securing payment of the indebtedness evidenced by this Note to the
contrary, it is the intent of Bank that Bank shall never be entitled to receive,
collect or apply, as interest on principal of the indebtedness, any amount in
excess of the maximum rate of interest permitted to be charged by applicable
law; and if under any circumstance whatsoever, fulfillment of any provision of
this Note, at the time performance of such provision shall be due, shall involve
transcending the limit of validity prescribed by applicable law, then the
obligation to be fulfilled shall be reduced to the limit of such validity; and
in the event Bank ever receives, collects or applies as interest any such
excess, such amount which would be excess interest will be deemed a permitted
partial prepayment of principal without penalty or premium and treated as such;
and if the principal amount secured hereby is paid in full, any remaining excess
funds shall forthwith be paid to Borrower. In determining whether or not
interest of any kind payable hereunder, under any specific contingency, exceeds
the highest lawful rate, Borrower and Bank will, to the maximum extent permitted
under applicable law, (1) characterize any non-principal payment as an expense,
fee or premium rather than as interest and (2) amortize, prorate and allocate
such payment so that the interest on account of such indebtedness does not
exceed the maximum amount permitted by applicable law. Bank shall not be subject
to any penalties provided by any laws for contracting for, charging or receiving
interest in excess of the maximum lawful rate.
     3.8     Successors and Permitted Assigns.     This Note shall inure to and
bind (i) Borrower and Borrower’s successors and permitted assigns, and (ii) Bank
and Bank’s successors and assigns. Without limitation of the foregoing, Borrower
expressly acknowledge that, after the closing of the Loan, Bank may assign and
transfer all rights and interests of the Bank hereunder to an assignee to be
identified by Bank, and acknowledge and agree that, upon execution and delivery
of the assignment in relation thereto, such assignee shall hold all of the
rights and interests of Bank hereunder.
     3.9     Time of Essence.     Time shall be of the essence as to each and
every provision of this Note.
     3.10     Waiver of Jury Trial.     TO THE MAXIMUM EXTENT PERMITTED BY LAW,
BORROWER AND BANK HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY
ACTION, CAUSE OF ACTION, CLAIM, DEMAND OR PROCEEDING ARISING UNDER OR WITH
RESPECT TO THIS NOTE, OR IN ANY WAY CONNECTED WITH,

 



--------------------------------------------------------------------------------



 



RELATED TO OR INCIDENTAL TO THE DEALINGS OF BORROWER AND BANK WITH RESPECT TO
THIS NOTE, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE. TO
THE MAXIMUM EXTENT PERMITTED BY LAW, BORROWER AND BANK HEREBY AGREE THAT ANY
SUCH ACTION, CAUSE OF ACTION, CLAIM, DEMAND OR PROCEEDING SHALL BE DECIDED BY A
COURT TRIAL WITHOUT A JURY AND THAT BANK OR BORROWER MAY FILE AN EXECUTED COPY
OF THIS NOTE WITH ANY COURT OR OTHER TRIBUNAL AS WRITTEN EVIDENCE OF THE CONSENT
OF EACH OF BORROWER AND BANK TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY. IT IS
AGREED AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF
ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTION OR PROCEEDINGS, INCLUDING CLAIMS
AGAINST PARTIES WHO ARE NOT PARTIES TO THIS NOTE. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY EACH OF BORROWER AND BANK, AND EACH OF
BORROWER AND BANK HEREBY REPRESENTS THAT NO REPRESENTATIONS OF FACT OR OPINION
HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY, THAT IT
HAS BEEN REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED BY IT OF ITS OWN FREE WILL, AND
THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
ARTICLE IV

  4.1   Security. As security for the payment of this Note and any and all other
liabilities and Obligations of the Borrower to the Bank, the Borrower does
hereby pledge, assign, transfer and deliver to the Bank and does hereby grant to
the Bank a continuing security interest in and to any property of the Borrower
of any kind or description, tangible or intangible, now or hereafter assigned,
transferred or delivered to or left in or coming into the possession, control or
custody of, or in transit to, the Bank or any agent or bailee for the Bank, by
or for the account of the Borrower, whether expressly as collateral security or
for any other purpose, including, without limitation, all property left with the
Bank whether held in a general or special account or for safekeeping or
otherwise, all dividends, interest, or other rights in connection with any
securities included in said property left with the Bank whether held in a
general or special account or for safekeeping or otherwise, all dividends,
interest, or other rights in connection with any securities included in said
property coming into the possession of the Bank in any way and any property
covered by a security agreement signed or assigned by the Borrower in favor of
the Bank, including, but not limited to the cash, accounts, inventory,
negotiable instruments, documents of title, chattel paper, certificates of
deposit, securities, deposit accounts, other cash equivalents and all other
property of whatever description of the Borrower, or any one of them, whether
now existing or hereafter acquired, and now or hereafter in the possession or
control of or assigned to the Bank, and the products and proceeds therefrom,
including the proceeds of insurance thereon; and the additional property of the
Borrower, whether no existing or hereafter arising or acquired.

 



--------------------------------------------------------------------------------



 



     All of the aforesaid property and the products and proceeds therefrom,
including the proceeds of insurance thereon, are herein collectively called the
“Collateral.” The terms used herein to identify the Collateral shall have the
respective meanings assigned to such terms in the Illinois Uniform Commercial
Code, as in effect from time to time. The cancellation or surrender of this
Note, upon payment or otherwise, shall not affect the right of the Bank to
retain the Collateral for any other of the Obligations.
ARTICLE V
Each Borrower shall maintain all of its operating, cash management, depository,
payment, lock box, and remittance accounts with Bank and shall collectively
maintain balances in such accounts as are necessary to compensate Bank for any
service charges on such accounts. Each Borrower shall deposit into such accounts
all amounts necessary to pay any service charges payable to Bank immediately
following notice from Bank of the amount by which such service charges exceed
the balance in such accounts.
     IN WITNESS WHEREOF, Borrower has caused this Note to be executed and
delivered as of the date first stated above.

            LIME ENERGY CO., a Delaware corporation
      By:   /s/ Jeffrey Mistarz       Its:   Chief Financial Officer            
         

 